

115 HR 5258 IH: Affordable Health Insurance for the Middle Class Act
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5258IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand eligibility to receive refundable tax credits
			 for coverage under a qualified health plan.
	
 1.Short titleThis Act may be cited as the Affordable Health Insurance for the Middle Class Act. 2.Expansion of eligibility for refundable credits for coverage under qualified health plans (a)In generalSection 36B(c)(1)(A) of the Internal Revenue Code of 1986 is amended by striking but does not exceed 400 percent.
 (b)Conforming amendmentThe table in section 36B(b)(3)(A)(i) of the Internal Revenue Code of 1986 is amended by striking up to 400% and inserting or higher. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			